


February 28, 2014
Scott J. Fulton




Dear Scott,
Infoblox Inc. (the “Company”) is pleased to offer you employment on the
following terms;
Position. Your title will be Executive Vice President Product Strategy, and you
will report to Robert Thomas, Chief Executive Officer. This is a full-time
position, based in our Corporate office in Santa Clara, California. While you
render services to the Company, you will not engage in any other employment,
consulting or other business activity that would create a conflict of interest
with the Company. We also ask that, if you have not already done so, you
disclose to the Company any and all agreements relating to your prior employment
that may affect your eligibility to be employed by the Company or limit the
manner in which you may be employed. It is the Company's understanding that any
such agreements will not prevent you from performing the duties of your position
and you represent that such is the case.
Cash Compensation. The Company will pay you an annual salary at the rate of
$300,000.00 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time.
In addition, you will be eligible to receive two bonus elements; first, a
non-guaranteed, discretionary quarterly bonus at a target of 40% of eligible
earnings and an additional non-guaranteed, discretionary annual bonus at a
target of 10% of eligible earnings.  Payment of both bonus elements will be
based upon the attainment of internal company goals (pro-rated for the current
period). The quarterly bonus will be paid in the next available payroll after
the Company’s books have been closed for the quarter and the annual bonus will
be paid in the next available payroll after the Company’s books have been closed
for the fiscal year.  To be eligible for payment you must be actively employed
at the time of payment.  Please note that no payouts are guaranteed and that the
plan may be amended, terminated or replaced from time-to-time, with or without
notice, by the Company’s Compensation Committee.


Employee Benefits. As a regular employee of the Company, you will continue to be
eligible to participate in a number of Company-sponsored benefits. In addition,
you will be entitled to paid vacation in accordance with the Company’s vacation
policy, as in effect from time to time.
Equity: We will recommend to the Board of Directors of the Company that you be
granted (i) the opportunity to purchase up to 40,000 shares of Common Stock of
the Company under our 2012 Stock Option Plan (the "Plan") at an exercise price
equal to the fair market value of the Company's Common Stock, as determined by
the closing price of the Company’s Common Stock on the date of grant (the
“Initial Option”) and (ii) 130,000 restricted stock units subject to the terms
and conditions set forth in Company’s standard restricted stock unit agreement
under the Plan (the “Initial RSU” and with the Initial Option, the “Initial
Award”). Both the Initial Option and the Initial RSU will vest at the rate of
25% at the end of your first anniversary with the Company (the “Initial
Tranche”). The remaining 75% of the Initial Option shall vest monthly over the
next 36 months after the Initial Tranche in equal monthly amounts, so long as
you remain actively employed by the Company; and the remaining 75% of the
Initial RSU shall vest over the next 6 semi-annual periods after the Initial
Tranche. The anticipated grant of the Initial Award by the Company is subject to
the Board's approval; with respect to the Initial Award; and as such this letter
is not intended to create any obligation on the part of the Company. Further
details on the Plan and any specific option grant to you will be provided upon
approval of such grant by the Company's Board of Directors.


Employee Stock Purchase Plan (ESPP): In accordance with the 2012 Employee Stock
Purchase Plan, you may also be eligible to participate in the Company’s ESPP
during the next enrollment period after your hire date.   Enrollment periods are
June 1 - 20 and December 1 - 20.   Advance notification will be provided.


    

1



--------------------------------------------------------------------------------




Change of Control. If the Company is subject to a Change Control (as defined in
the Plan) before your service with the Company terminates and you are subject to
an Involuntary Termination within 12 months after that Change in Control, then
you will be vested in the shares purchasable under the option, as well as any
grants previously granted under the Company Stock Option agreement, as if you
had completed an additional 24 months of employment. In addition, the Company
will continue to pay a monthly cash payment equal to your monthly base salary
plus 1/12 of your annual bonus for a period of 9 months following the
termination of your employment and in accordance with the Company’s standard
payroll procedure. Your base salary and bonus rate will be paid at the rate in
effect at the time of your termination of employment. If you elect to continue
your health insurance coverage under COBRA following the termination of your
employment, then the Company will pay the same portion of your monthly premium
under COBRA as it pays for active employees until the earliest of (a) the close
of the 9 month period following the termination of your employment, (b) the
expiration of your continuation coverage under COBRA or (c) the date you become
eligible for substantively equivalent health insurance coverage in connection
with new employment.


However, this Section 5 will not apply unless you (i) have returned all Company
property in your possession and (ii) have executed a general release of all
claims that you may have against the Company or persons affiliated with the
Company. You must execute and return the release on or before the date specified
by the Company in the prescribed form (the “Release Deadline”). The Release
Deadline will in no event be later than 60 days after your Separation. If you
fail to return the release on or before the Release Deadline, or if you revoke
the release, then you will not be entitled to the benefits described in this
Section 5. The salary continuation payments will commence within 60 days after
your Separation and, once they commence, will include any unpaid amounts accrued
from the date of your Separation. However, if the 60-day period described in the
preceding sentence spans two calendar years, then the payments will in any event
begin in the second calendar year. “Separation” means a “separation from
service,” as defined in the regulations under Section 409A of the Internal
Revenue Code. If the Board of Directors adopts a program for executive officers
offering severance benefits and accelerated vesting of equity awards in
connection with a cessation of employment and/or Change in Control, and you are
covered by that program, then the provisions of Sections 5 and 6 of this offer
letter shall be superseded by that program at the time your eligibility for that
program is effective; provided, that, the acceleration of vesting provided for
in this Section 5 shall continue to apply and shall not be superseded as to the
option described in Section 4 above, notwithstanding any contrary provisions of
the Board-approved severance program.


“Involuntary Termination” means either (a) your involuntary discharge by the
Company for reasons other than Cause or (b) your voluntary resignation within 12
months following (i) a change in your position that materially reduces your
level of authority or responsibility, (ii) a reduction in your base salary by
more than 10%, or (iii) receipt of notice that your principal workplace will be
relocated more than 35 miles. A resignation will not be deemed to have occurred
under subsection (b) in the preceding sentence unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence and the Company fails to remedy the condition within 30 days after
receiving your written notice.


“Cause” means (a) an unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) a material breach of any agreement between you
and the Company, (c) a material failure to comply with the Company’s written
policies or rules, (d) conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof, (e) gross
misconduct or (f) a continued failure to perform assigned duties after receiving
written notification of such failure from the President & CEO, or (g) your
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested your cooperation.


Termination without Cause. In the event your employment with the Company is
terminated for other than Cause, upon termination of your service with the
Company, the Company will continue to pay a monthly cash payment equal to your
monthly base salary for a period of 6 months following the termination of your
employment, and in accordance with the Company’s standard payroll procedure. If
you elect to continue your health insurance coverage under COBRA following the
termination of your employment, then the Company will pay the sane portion of
your monthly premium under COBRA as it pays for active employees until the
earliest of (a) the close of the 6 month period following the termination of
your employment, (b) the expiration of your continuation coverage under COBRA or
(c) the date you become eligible for substantively equivalent health insurance
coverage in connection with new employment.



2



--------------------------------------------------------------------------------




However, this Section will not apply unless you (i) have returned all Company
property in your possession and (ii) have executed a general release of all
claims that you may have against the Company or persons affiliated with the
Company. You must execute and return the release on or before the date specified
by the Company in the prescribed form (the “Release Deadline”). The Release
Deadline will in no event be later than 60 days after your Separation. If you
fail to return the release on or before the Release Deadline, or if you revoke
the release, then you will not be entitled to the benefits described in this
Section. The salary continuation payments will commence within 60 days after
your Separation and, once they commence, will include any unpaid amounts accrued
from the date of your Separation. However, if the 60-day period described in the
preceding sentence spans two calendar years, then the payments will in any event
begin in the second calendar year. If you are eligible for the benefits set
forth in Section 5 above, then you shall not also be eligible for the benefits
set forth in this Section 6.


Tax Matters.Withholding. All forms of compensation referred to in this letter
are subject to reduction to reflect applicable withholding and payroll taxes,
and other deductions required by law.


Section 409A. For purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), each salary continuation payment under Section 5 or 6
is hereby designated as a separate payment. If the Company determines that you
are a “specified employee” under Section 409A(a)(2)(B)(i) of the Code at the
time of your Separation, then (i) the salary continuation payments under
Section 5 or 6, as applicable, to the extent that they are subject to
Section 409A of the Code, will commence on the first business day following (A)
expiration of the six-month period measured from your Separation or (B) the date
of your death and (ii) the installments that otherwise would have been paid
prior to such date will be paid in a lump sum when the salary continuation
payments commence.    Tax Advice. You are encouraged to obtain your own tax
advice regarding your compensation from the Company. You agree that the Company
does not have a duty to design its compensation policies in a manner that
minimizes your tax liabilities, and you will not make any claim against the
Company or the Board related to tax liabilities arising from your compensation.
Section 280G. If any payments and other benefits provided for in this offer
letter or otherwise constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this Section 11(d), would be subject to
the excise tax imposed by Section 4999 of the Code, then payments and other
benefits will be payable to you either in full or in such lesser amounts as
would result, after taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, on your receipt on an
after-tax basis of the greatest amount of payments and other benefits, by
reducing payments in the following order: (i) cancellation of accelerated
vesting of stock options that are out-of-the-money; (ii) reduction in cash
payments; (iii) cancellation of accelerated vesting of all equity awards that
are not out-of-the-money stock options; and (iv) other employee benefits. In the
event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant.


Interpretation, Amendment and Enforcement. This letter agreement constitute the
complete agreement between you and the Company, contain all of the terms of your
employment with the Company and supersede any prior agreements, representations
or understandings (whether written, oral or implied) between you and the
Company. This letter agreement may not be amended or modified, except by an
express written agreement signed by both you and a duly authorized officer of
the Company.
The terms of this letter agreement and the resolution of any disputes as to the
meaning, effect, performance or validity of this letter agreement or arising out
of, related to, or in any way connected with, this letter agreement, your
employment with the Company or any other relationship between you and the
Company (the “Disputes”) will be governed by California law, excluding law
relating to conflicts or choice of law. You and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in
California in connection with any Dispute or any claim related to any Dispute.


Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your continued employment with the
Company, to adhere to the Company’s standard Proprietary Information and
Inventions Agreement.


Background Check: This offer is contingent upon a satisfactory verification of
criminal background. This offer can be rescinded based upon data received in the
verification.
Reference Check: This offer of employment is also contingent upon completion of
a reference check in accordance with company standards. Infoblox reserves the
right to withdraw its offer of employment to you if the results of the reference
check are not satisfactory, in the sole judgment of Infoblox.

3



--------------------------------------------------------------------------------




Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).
Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.
Interpretation, Amendment and Enforcement. This letter agreement constitute the
complete agreement between you and the Company, contain all of the terms of your
employment with the Company and supersede any prior agreements, representations
or understandings (whether written, oral or implied) between you and the
Company. This letter agreement may not be amended or modified, except by an
express written agreement signed by both you and a duly authorized officer of
the Company. The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company (the “Disputes”) will be governed by California law,
excluding law relating to conflicts or choice of law. You and the Company submit
to the exclusive personal jurisdiction of the federal and state courts located
in California in connection with any Dispute or any claim related to any
Dispute.
We are very enthusiastic about the growth prospects for the Company and we know
that you can play an important part in the evolution of our business. You may
indicate your agreement with these terms and accept this offer by signing and
dating both the enclosed duplicate original of this letter agreement and the
enclosed Proprietary Information and Inventions Agreement and returning them to
me. This offer, if not accepted, will expire at the close of business on March
7, 2014. As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States. Your start date will be mutually determined by you and your
manager.
Very truly yours,
Infoblox Inc.
Sincerely,






/s/ Robert D. Thomas
Robert D. Thomas
President and Chief Executive Officer






I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein:
    


/s/ Scott J. Fulton
Scott J. Fulton







4

